Hathaway, J.
The bark J. Merithew was owned by the defendant and others. The defendant was master, and sold her cargo, one eighth part of which was owned by the plaintiff.
The defendant rendered an account of the sales of the cargo, to the owners of the bark, showing a balance, in his hands, due to the plaintiff, for which, if it were not paid, either he was liable or all the owners were jointly liable to the plaintiff, and upon the pleadings in the case, it is immaterial whether the defendant alone was liable, or the owners were jointly liable, for the defendant, being master, and one *488of the owners, was sued alone, and pleaded the general issue and payment.
The plaintiff had no interest in the bark, and had no occasion for further account. After the cargo had been converted into money, his part of the net proceeds of the sales was mere matter of computation.
Concerning the second request of the defendant’s counsel : When one man works, as a servant, for another, and for his benefit, and under 'his oversight or direction, he who receives the benefit of the labor should pay for it; and in the absence of proof of a special request or promise to pay, such request or promise may be inferred. 2 Greenl. Ev., sec. 108, 6th ed.

Exceptions overruled.